BURLINGTON NORTHERN SANTA FE INVESTMENT AND RETIREMENT PLAN Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-19241 and 333-135893 of Burlington Northern Santa Fe Corporation on Form S-8 of our report dated June 30, 2008, appearing in this Annual Report on Form 11-K of the Burlington Northern Santa Fe Investment and Retirement Plan for the year ended December 31, 2007. /s/ Whitley Penn LLP Fort Worth, Texas June 30, 2008
